CASE NO. 05-18-00245-CV




                                                                                                                               5th Court of Appeals
                                                                                                                                FILED: 06/05/2018
                                                                                                                                 Lisa Matz, Clerk
                                                   Cause No ..   0_5- 15{- OWLf5:_LV




                                                                                                                                     16:18:43
IN THE MATTER OF THE MARRIAGE OF                                       §       IN THE 5-th
                                                                       §              (Court Number)
))one_~l       sr-n·.+n                                                §
Petitioner,                                                            §       Vnistrict Court
                                                                       §         County Court at Law
v.                                                                     §
                                                                       §
fm·,\~ Qafr~ fu'                                                  CASE NO. 05-18-00245-CV                                        Page 2 of 2
                                                     LexisNexis(R) Forms FORM 719-150.103

               Respectfully submitted,

                      ·111;;, ~!J nyme,                        if any]
               By: ~ .~gnature]
               ,~frtJ~d name]
              - - - - - - - - - - [address]
         ?-fl.{- l '19- ~ 7QBphone number]
              _ _ _ _ _ [fax number, if any]

d..OJ'\C.I/S""t,'tb '-/3 7@ [e-mail address]
             Yct. "'t!)O, C,aJII--\
             _ _ _ _ _ [state bar number]

              Attorney for   Appelle~
                                                           CERTIFICATE OF CONFERENCE
               This    certifies   that   the    undersigned,       counsel     for                       [name],    Appellee,

              [state action and outcome, e.g., conferred with Counsel for the Appellant regarding the merits of this motion,
              and the Appellant opposes or agrees to this motion].

                                                 [signature]

                                                 [name]

                                                               CERTIFICATE OF SERVICE
              This certifies that the undersigned served this motion on                               [name], the Appellant, by
              sending it to lead counsel for the Appellant,                                      [name of lead counse~, at
                                               [address of lead counse~ by                                    [state method of
              service, e.g. electronic service by transmission to an electronic filing service provider for service through the
              state's electronic filing manager or personal delivery or mail by depositing it in the mail prepaid and properly
              addressed or commercial delivery service by depositing it with the commercial delivery service prepaid and
              properly addressed or fax sent before 5:00 p.m. of the recipient's local time or e-mail] on
              _ _ _ _ _ _ _ _ _ [date].

              _ _ _ _ _ _ _ _ _ _ [signature]
              _ _ _ _ _ _ _ _ _ _ [name]

              Attorney for Appellee/Pro se


          Dorsaneo, Texas Litigation Guide
          Copyright 2018, Matthew Bender & Company, Inc., a member of the LexisNexis Group.
          LexisNexis{R/ Forms FORM 719-150.103 Litigation; Motion for an Extension of Time Texas


          150.103
CASE NO. 05-18-00245-CV

                              RECEIVED




                                                    5th Court of Appeals
                                                     FILED: 06/05/2018
                                                      Lisa Matz, Clerk
                              COURT OF APPEALS




                                                          16:15:49
                          -      JUN 0 5 2018
                                  LISA MATZ
                              CLERK, 5th DISTRICT

      '/' (_m,/!) &rrjf3arr?e3Sn,,fh
                                   CASE NO. 05-18-00245-CV




     'Dovte_l~   s"";tn                                                 hi
                                                                        ' ... TFVd\C.

     \ ()CD4b H-ClfYl \~ n Dr
                                                                              * ..._.
                                                                                 1- .,.... ........... ~




                                    .                                   0..!\tLAS 7'50
     ~\ \o.S _,-j_ {I:) z_ I     7                                      en .JtJN ':.u:~
                                                                        F't~   :;n t                                                                                                               ~




                                                                                                                                 .;,   \
                                                                                                                                       \
                                                                                                                                           '
                                                                                                                                       ·--:--~,,·
                                                                                                                                                                                                   I
                                                                                                                                               ~       •   ~ t~.~




                  RECEIVED                                                                                                                                        -~-..,....   ..•   ~..-.




                 COURT OF APPEALS

                    JUN 0 5 2018
                                                          S't\rt C_ou rt- D ~                                         f\ypta-{
                     LISA MATZ
                                                           0J 00 tom rv\_..z \ c -e_ So; -\--e_ c9D D
                 CLERK, 5th DISTRICT                        ~~-' \QS ·If._ 75'20~

       \"                                ..?52i::2:±:4E:53 :::::::::4            1.;; id 't. 'I" n i1·ii ,i 'II";; ij .if. i;ii n i nJ.iiiiin ii iii,,. iii ii;; uid;
                                                                                                           I    :    f 1     !         :           I          .                  I           • I

"'     "·